ON REHEARING

                            UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-4387


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

HUBERT DOWNER, a/k/a Doc,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     William D. Quarles, Jr., District
Judge. (1:11-cr-00050-WDQ-2)


Submitted:   December 26, 2013             Decided:   March 19, 2014


Before KING, SHEDD, and DUNCAN, Circuit Judges.


Affirmed in part; dismissed in part by unpublished per curiam
opinion.


James Wyda, Federal Public Defender, Paresh S. Patel, Appellate
Attorney, Greenbelt, Maryland, for Appellant.    Peter Marshall
Nothstein, OFFICE OF THE UNITED STATES ATTORNEY, Baltimore,
Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Hubert   Thompson     Downer    pled   guilty,      pursuant   to    a

written plea agreement, to murder in aid of racketeering, in

violation of 18 U.S.C. § 1959(a)(1) (2012).                 The parties agreed

that a sentence of between 180 and 300 months in prison was the

appropriate    disposition    of    the     case,   and    the   district   court

sentenced Downer to 240 months’ imprisonment, at the mid-point

of the stipulated range.

             Downer appeals. 1     Counsel has filed a brief pursuant to

Anders   v.     California,      386 U.S. 738       (1967),   finding      no

meritorious grounds for appeal.              Counsel concedes that Downer

waived his right to appeal.            Downer filed a supplemental brief

challenging the voluntariness of his plea and the reasonableness

of his sentence and raising a claim of ineffective assistance of

counsel. 2    The Government has moved to dismiss Downer’s appeal

based on his waiver of appellate rights.              We dismiss in part and

affirm in part.



     1
       After our initial opinion issued, Downer filed a petition
for panel rehearing and a pro se supplemental brief.    We grant
the petition for panel rehearing and consider the claims Downer
raises in his pro se brief.
     2
       We decline to review Downer’s ineffective assistance of
counsel claim because it does not conclusively appear from the
record that defense counsel provided inadequate representation.
See United States v. King, 119 F.3d 290, 295 (4th Cir. 1997)
(providing standard).



                                        2
            In the absence of circumstances not present here, when

a defendant agrees to and receives a particular sentence, he

generally may not appeal his sentence.                     18 U.S.C. § 3742(a), (c)

(2012); United States v. Calderon, 428 F.3d 928, 932 (10th Cir.

2005).     Here, the district court imposed a sentence within the

specific range to which Downer agreed, and the sentence did not

exceed the statutory maximum.             Moreover, it was not imposed as a

result of an incorrect application of the Sentencing Guidelines

because it was based on the parties’ agreement and not on the

district       court’s   calculation          of        the    Guidelines.          United

States v. Brown, 653 F.3d 337, 339-40 (4th Cir. 2011); United

States    v.    Cieslowski,      410 F.3d 353,       364   (7th     Cir.   2005).

Additionally,       Downer     waived   his        right      to    appeal    any   issues

regarding his sentence.           United States v. Blick, 408 F.3d 162,

168 (4th Cir. 2005).           We therefore grant the Government’s motion

to dismiss Downer’s appeal to the extent that he challenges his

sentence.

            To the extent Downer asserts that he did not knowingly

and   voluntarily      enter    his    plea,       we    conclude     that    the   record

belies his claim.        See United States v. DeFusco, 949 F.2d 114,

116, 119-20 (4th Cir. 1991).

            In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.        We   therefore    affirm    Downer’s           conviction,      grant   the

                                          3
Government’s motion to dismiss the appeal of the sentence and

dismiss the appeal of the sentence.               Additionally, we deny as

moot the Government’s motion to stay the briefing schedule.

           This    court    requires     that    counsel   inform       Downer,    in

writing,   of    the   right     to   petition   the    Supreme    Court    of    the

United States for further review.                If Downer requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

leave to withdraw from representation.                  Counsel’s motion must

state that a copy thereof was served on Downer.                         We dispense

with oral argument because the facts and legal contentions are

adequately      presented   in    the   materials      before    this    court    and

argument would not aid the decisional process.

                                                                AFFIRMED IN PART;
                                                                DISMISSED IN PART




                                         4